Case: 13-50411   Document: 00513132904    Page: 1   Date Filed: 07/28/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                   Fifth Circuit

                                                                      FILED
                                                                    July 28, 2015
                                No. 13-50411
                                                                    Lyle W. Cayce
                                                                         Clerk
TEXAS DIVISION, SONS OF CONFEDERATE VETERANS,
INCORPORATED, a Texas Corporation; GRANVEL J. BLOCK, Individually;
RAY W. JAMES, Individually,

             Plaintiffs–Appellants

v.

VICTOR T. VANDERGRIFF, In His Official Capacity as Chairman of the
Board; CLIFFORD BUTLER, In His Official Capacity as a Member of the
Board; RAYMOND PALACIOS, JR., In His Official Capacity as a Member of
the Board; LAURA RYAN, In Her Official Capacity as a Member of the
Board; VICTOR RODRIGUEZ, In His Official Capacity as a Member of the
Board; MARVIN RUSH, in his official capacity as a Member of the Board;
JOHN WALKER, III, In His Official Capacity as a Member of the Board;
BLAKE INGRAM, In His Official Capacity as a Member of the Board,

             Defendants–Appellees




                Appeals from the United States District Court
                      for the Western District of Texas


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before SMITH, PRADO, and ELROD, Circuit Judges.
PER CURIAM:
      We are confronted with this case on remand from the Supreme Court.
The Court reversed the judgment of a majority of this panel. See Walker v. Tex.
Div., Sons of Confederate Veterans, Inc., No. 14-144 (U.S. June 18, 2015).
    Case: 13-50411   Document: 00513132904    Page: 2   Date Filed: 07/28/2015



                               No. 13-50411
Accordingly, we now AFFIRM the district court’s judgment for the reasons
outlined in the Supreme Court’s opinion.




                                     2